Exhibit 10.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 26, 2014, is by and among CH2M HILL COMPANIES, LTD., a Delaware
corporation (the “Parent”), CH2M HILL, INC., a Florida corporation (“CH2M
Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a California corporation
(“OMI”), CH2M HILL ENGINEERS, INC., a Delaware corporation (“CH2M Engineers”),
CH2M HILL GLOBAL, INC., a Delaware corporation (“CH2M Global”), CH2M HILL
CONSTRUCTORS, INC., a Delaware corporation (“CH2M Constructors”), and CHVENG,
LLC, a Delaware limited liability company (“CHVENG,” and together with the
Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors, each
a “Borrower,” and, collectively, the “Borrowers”), the subsidiaries of the
Borrowers party hereto (the “Subsidiary Guarantors”),  the Lenders (as defined
below) party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

 

WHEREAS, the Borrowers, the Subsidiary Guarantors, certain banks and financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Second Amended and Restated
Credit Agreement dated as of March 28, 2014 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

 

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

1.1New Definitions; Rule of Construction.    

 

(a) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

 

“2014 Payment Period” has the meaning set forth in Section 7.06(b)(i) of this
Agreement.

 

“2015 Payment Period” has the meaning set forth in Section 7.06(b)(i) of this
Agreement.

 

“Asset Disposition” means any Disposition permitted pursuant to Section 7.05(i)
of this Agreement.

“First Amendment Effective Date” means September 26, 2014.

 





--------------------------------------------------------------------------------

 

“Legally Required Restricted Payments” means the repurchases of the Parent’s
common stock to the extent such repurchase is required by Law or the Parent’s
benefits plans as in effect on the Closing Date.

 

“Middle East” means one or more of countries or states commonly known as
Bahrain, Cyprus, Egypt, Iraq, Israel, Jordan, Kuwait, Lebanon, Northern Cyprus,
Oman, Qatar, Saudi Arabia, Turkey, and United Arab Emirates.

 

“Middle East Letters of Credit” means any letters of credit or bank undertakings
issued by any bank or other issuer of letters of credit or bank undertakings to
support operations and projects of the Loan Parties or their Subsidiaries in the
Middle East.

 

“preferred stock” means, with respect to any Person, an Equity Interest of any
class or classes (however designated) of such Person that is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of capital
stock (or ownership or profits interest in) of such Person of any other class.

 

(b)Section 1.02 of the Credit Agreement is hereby amended by adding the
following clause (q):

 

(q)Classifications. For purposes of determining compliance with the covenants
under this Agreement, in the event that an item to be classified meets the
criteria of more than one of the categories described, the Parent will be
entitled to classify such item (or portion thereof) and later reclassify such
item (or portion thereof) in any manner otherwise consistent with this
Agreement.

 

1.2Amendment to Definition of Consolidated Adjusted EBITDA.  The definition of
Consolidated Adjusted EBITDA set forth in Section 1.01 of the Credit Agreement
is hereby amended by: renumbering the existing subclause (vi) appearing in
clause (a) to be subclause (vii) and by inserting a new subclause (vi) to read
as follows:

 

(vi)   cash restructuring charges incurred during the Fiscal Year ending
December 31, 2014 or the Fiscal Year ending December 31, 2015 in an aggregate
amount not exceed (A) with respect to the Fiscal Year ending December 31, 2014,
$80,000,000 and (B) with respect to the Fiscal Year ending December 31, 2015,
$40,000,000 plus an amount equal to the amount, if any, by which such cash
restructuring charges in the Fiscal Year ending December 31, 2014 were less than
$80,000,000, and

 

1.3Amendments to Definition of Consolidated Total Funded Debt.    

 

(a)  Clause (e) contained in the definition of Consolidated Total Funded Debt
set forth in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

(e) all obligations of such Person to purchase, redeem, retire, defease or make
other similar principal payments (other than dividends) in respect of
Disqualified Equity Interests in cash valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends that are past due, plus

 

(b) The first proviso contained in the definition of Consolidated Total Funded
Debt set forth in Section 1.01 of the Credit Agreement is hereby amended by
replacing the words “Consolidated Funded Debt” with the words “Consolidated
Total Funded Debt”.

 





2

--------------------------------------------------------------------------------

 

1.4Amendment to Definition of Consolidated Fixed Charge Coverage Ratio.  Clause
(b) contained in the definition of Consolidated Fixed Charge Coverage Ratio set
forth in Section 1.01 of the Credit Agreement is hereby amended by:

 

(a) Adding “, without duplication,” after the word “sum” and before the word
“of”; and

 

(b) Amending and restating clause (iv) contained therein to read as follows:

 

(iv)  cash dividends paid or accrued on (A) preferred stock and (B) at all times
on or prior to December 31, 2015, any other Equity Interests.

 

1.5Amendments to Definition of Indebtedness.    Clauses (b) and (g) contained in
the definition of Indebtedness set forth in Section 1.01 of the Credit Agreement
are hereby amended and restated in their entirety to read as follows:

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial letters of credit), bankers’
acceptances, bank guaranties and other similar financial guarantees;

 

(g)  all obligations of such Person to purchase, redeem, retire, defease or make
other similar principal payments (other than dividends) in respect of
Disqualified Equity Interests in cash valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends that are past due;

 

1.6Amendment to Section 7.03.    Clause (o) contained in Section 7.03 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(o)    to the extent the Administrative Borrower, on behalf of the Borrowers,
requests the issuance of a Credit pursuant to Section 2.04 and no L/C Issuer is
able or willing to issue such Credit under this Agreement, whether because the
issuance of such Credit cannot be made in accordance with the conditions of
Section 2.04 or otherwise, the Borrowers may request banks and other issuers of
letters of credit or independent undertakings within the meaning of, and
complying with the requirements of, 12 C.F.R. §7.1016 as to which the issuer’s
obligation to honor depends upon the presentation of specified documents and not
upon non-documentary conditions or resolution of any questions of fact or law
(such undertakings referred to in this clause (o) and the definition of Middle
East Letters of Credit as “bank undertakings”) to issue standby and commercial
letters of credit and bank undertakings instead of such requested Credit up to
an aggregate amount available and undrawn or drawn and unreimbursed at any time
for all such letters of credit and bank undertakings issued other than under
this Agreement of up to a Dollar Equivalent of $150,000,000 (exclusive of
fluctuations in foreign exchange rates after the date of issuance); provided,
 that, notwithstanding the foregoing, without requesting the issuance of a
Credit pursuant to Section 2.04 and whether or not any L/C Issuer is able or
willing to issue such Credit under this Agreement, the Administrative Borrower
may request the issuance of Middle East Letters of Credit from banks or other
issuers of letters of credit or bank undertakings that are not L/C Issuers (for
the avoidance of doubt, the other restriction set forth in this clause (o) shall
apply (including such $150,000,000 aggregate limit) to such Middle East Letters
of Credit).





3

--------------------------------------------------------------------------------

 

1.7Amendments to Section 7.06.    

 

(a)Section 7.06(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(a)in the case of any Loan Party (other than the Parent) or any Significant
Subsidiary, such Loan Party or Significant Subsidiary may declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, in respect of Restricted Payments to any
Loan Party and to wholly-owned Subsidiaries of any Loan Party (and, in the case
of a Restricted Payment by a non-wholly-owned Significant Subsidiary, to the
owners of Equity Interests of such Significant Subsidiary, in respect of which
such Restricted Payment is declared, made and/or incurred, on a pro rata basis
based on their relative ownership interests);

 

(b)Section 7.06(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(b)in the case of the Parent, Parent may declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, in respect of:

 

(i) repurchases of its common stock offered for sale on the limited market (also
known as the internal market) referred to in the “special provisions relative to
stock” set forth in the Parent’s bylaws, as those bylaws are in effect as of the
Closing Date;  provided, that, at the time of making each such Restricted
Payment and after giving effect to such Restricted Payment, the aggregate amount
of repurchases made in cash pursuant to this clause (b)(i) shall not exceed (A)
with respect to such Restricted Payments made during the period from July 1,
2014 through December 31, 2014 (the “2014 Payment Period”), an amount equal to
(1) $45,000,000 minus (2) the aggregate amount of Legally Required Restricted
Payments made in cash during the 2014 Payment Period and (B) with respect to
such Restricted Payments made during the period from January 1, 2015 through
December 31, 2015 (the “2015 Payment Period”), an amount equal to
(1) $45,000,000 plus (2) the amount, if any, by which the aggregate amount of
Restricted Payments under this clause (b)(i) for the 2014 Payment Period were
less than $45,000,000 minus (3) the aggregate amount of Legally Required
Restricted Payments made in cash from January 1, 2015 through December 31, 2015;

(ii) Legally Required Restricted Payments;

(iii) Restricted Payments made in connection with and strictly for (A) payments
on or repurchases of common stock issued by the Parent (including dividends on
the Parent’s common stock but excluding Restricted Payments made pursuant to
clauses (i) or (ii) above) or (B) redemptions of the preferred stock issued by
the Parent (excluding any dividends on the preferred stock), in each case so
long as (1) the aggregate amount of all such Restricted Payments in any Fiscal
Year pursuant to this clause (iii) does not exceed $100,000,000, (2) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(3) the cash distribution and payment thereof is in compliance with Section
6.07, (4) after giving effect to any such Restricted Payment pursuant to this
clause (iii) on a pro forma basis, the Consolidated Leverage Ratio, determined
as of the last day of the Fiscal Period most recently ended before such
Restricted Payment for which the Parent has delivered financial statements
pursuant to Section 6.01(a) or Section 6.01(b), is less than or equal to (y)
3.00:1.00, if the last day of such Fiscal Period is on or before December 31,
2015 and (z) 2.75:1.00, if the last day of such Fiscal Period is after December
31, 2015 and (5) with respect to any such Restricted



4

--------------------------------------------------------------------------------

 

Payment made pursuant to this clause (iii) at any time on or prior to December
31, 2015, both before and after giving effect to such Restricted Payment, the
Borrowers shall demonstrate pro forma compliance with the financial covenants
set forth in Section 7.14;  provided, that, to the extent the aggregate amount
of all Restricted Payments made pursuant to this clause (iii) in any Fiscal
Quarter exceed $5,000,000 (and subsequent to crossing such threshold, each time
the aggregate amount of all additional payments in any Fiscal Quarter exceeds an
increment of $5,000,000),  the Borrowers shall concurrently provide a
certificate executed by a Responsible Officer of the
Parent evidencing compliance with the leverage ratio requirements set forth in
clause (4) above and, if applicable, compliance with the financial covenant
requirement set forth in clause (5) above;

(iv) Restricted Payments made in connection with the repurchase by the Parent of
shares of its common stock or preferred stock in an aggregate amount not to
exceed an amount equal to 50% of the cash proceeds received in connection with
any Asset Disposition net of taxes paid as a result of such Asset Disposition
(after taking into account any available tax credit or deductions and any tax
sharing arrangements) so long as, after giving effect to any such Restricted
Payment pursuant to this clause (iv), (A) no Default or Event of Default has
occurred and is continuing or would result therefrom and (B) the Borrowers shall
demonstrate pro forma compliance with the financial covenants set forth in
Section 7.14 determined as of the last day of the Fiscal Period most recently
ended before such Restricted Payment for which the Parent has delivered
financial statements pursuant to Section 6.01(a) or Section 6.01(b);  

(v) Restricted Payments consisting of dividends on the Parent’s preferred stock
so long as after giving effect to any such Restricted Payment pursuant to this
clause (v), (A) no Default or Event of Default has occurred and is continuing or
would result therefrom and (B) the Borrowers shall demonstrate pro forma
compliance with the financial covenants set forth in Section 7.14 determined as
of the last day of the Fiscal Period most recently ended before such Restricted
Payment for which the Parent has delivered financial statements pursuant to
Section 6.01(a) or Section 6.01(b);

(vi) Restricted Payments made (A) solely in Equity Interests of the Parent or
(B) in an aggregate amount equal to the amount of proceeds received by the
Parent from the issue of new Equity Interests of the Parent, so long as after
giving effect to any such Restricted Payment pursuant to this clause (vi), the
Borrowers shall demonstrate pro forma compliance with the financial covenants
set forth in Section 7.14 determined as of the last day of the Fiscal Period
most recently ended before such Restricted Payment for which the Parent has
delivered financial statements pursuant to Section 6.01(a) or Section 6.01(b);

(vii) Restricted Payments made pursuant to any shareholder rights plan adopted
for the purpose of protecting shareholders from takeover tactics (and solely to
the extent that such Restricted Payments are made in furtherance of such
purpose) ; provided, that, with respect to any Restricted Payment made pursuant
to this clause (vii) at any time on or prior to December 31, 2015, the Borrowers
shall demonstrate pro forma compliance with the financial covenants set forth in
Section 7.14 determined as of the last day of the Fiscal Period most recently
ended before such Restricted Payment for which the Parent has delivered
financial statements pursuant to Section 6.01(a) or Section 6.01(b); and

(viii) Restricted Payments made by the Parent in connection with the net
exercise by holders of options or warrants or similar securities, or in
connection with the withholding



5

--------------------------------------------------------------------------------

 

or payment of taxes upon the vesting of restricted stock, stock appreciation
rights or similar securities of the Parent.

1.8Amendment to Section 7.14(b).  Section 7.14(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(b) Maximum Consolidated Leverage Ratio. Maintain a Consolidated Leverage Ratio
of less than or equal to (i) 3.25:1.00, as determined as of the last day of each
Fiscal Period beginning with the Fiscal Period ending on September 30, 2014 and
continuing through the Fiscal Period ending on December 31, 2015 and (ii)
3.00:1.00, as determined as of the last day of each Fiscal Period thereafter;
provided that, following the date on which the aggregate amount of all Qualified
Acquisitions consummated during the prior twelve month period is equal to or
greater than $150,000,000, the Consolidated Leverage Ratio at the end of each of
the four (4) Fiscal Periods following such date, shall be no greater than
3.25:1.00.

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1Closing Conditions.  This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Administrative Agent):

 

(a)Executed Amendment.  The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Loan Parties, the Required Lenders
and the Administrative Agent.

 

(b)Fees and Expenses. 

 

(i)The Administrative Agent shall have received from the Borrowers, for the
account of each Lender that executes and delivers a signature page to the
Administrative Agent by 5 p.m. (EST) on or before September 27, 2014 (each such
Lender, a “Consenting Lender”, and collectively, the “Consenting Lenders”),
an amendment fee in an amount equal to the estimated amendment fee described in
that certain Engagement Letter dated as of September 16, 2014 by and among the
Borrowers, the Administrative Agent and Wells Fargo Securities, LLC (the
“Engagement Letter”).

 

(ii)(A) The Administrative Agent shall have received from the Borrowers such
fees and expenses that are payable pursuant to the Engagement Letter and (B)
King & Spalding LLP shall have received from the Borrowers payment of all
outstanding fees and expenses previously incurred and all fees and expenses
incurred in connection with this Amendment.

 

(c)Miscellaneous.  All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

 





6

--------------------------------------------------------------------------------

 

ARTICLE III
MISCELLANEOUS

 

3.1Amended Terms.  On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment.  Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

3.2Representations and Warranties of Loan Parties.  Each of the Loan Parties
represents and warrants as follows:

 

(a)It has taken all necessary corporate and other organizational action to
authorize the execution, delivery and performance of this Amendment.

 

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as enforcement thereof may be limited by
Bankruptcy Laws or other applicable Laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

 

(c)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority (other than the filing of a Form
8-K with the SEC after the date hereof) or any other Person is required in
connection with the execution, delivery or performance by such Person of this
Amendment.

 

(d)The representations and warranties set forth in Article V of the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they will be true and correct in all material respects (except that such
materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of such earlier date, and except the representations and
warranties contained in Section 5.10 will be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a) and (b).

 

(e)After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)Except as amended by this Amendment, the Obligations are not reduced or
modified by this Amendment and are not subject to any offsets, defenses or
counterclaims.

 

3.3Reaffirmation of Obligations.  Each Loan Party hereby ratifies the Credit
Agreement as amended by this Amendment and acknowledges and reaffirms (a) that
it is bound by all terms of the Credit Agreement as so amended applicable to it
and (b) that it is responsible for the observance and full performance of its
respective Obligations.

 

3.4Loan Document.  This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

3.5Further Assurances.  The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.





7

--------------------------------------------------------------------------------

 

 

3.6Entirety.  This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto relating to the subject matter hereof and
thereof and supersede all previous documents, agreements and understandings,
oral or written, relating to the subject matter hereof and thereof. 

 

3.7Counterparts; Telecopy.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which when so
executed and delivered will constitute an original, but all of which when taken
together will constitute a single contract.  Delivery of an executed counterpart
to this Amendment by telecopy or other electronic means shall be effective as an
original and shall constitute a representation that an original will be
delivered. 

 

3.8No Actions, Claims, Etc.  As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof. 

 

3.9GOVERNING LAW.    THIS AMENDMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW 5-1401 AND
5-1402.

 

3.10Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

3.11Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.  The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.18 and 10.20 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

8

--------------------------------------------------------------------------------

 

CH2M HILL, INC.

Amendment to credit agreement

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

Borrowers:

 

 

 

 

 

CH2M HILL Companies, Ltd.

CH2M HILL, Inc.

By:

/s/Steven Mathews

By:

/s/Steven Mathews

Name:

Steven Mathews

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

Title:

Treasurer and Authorized Signatory

Operations Management International, Inc.

CH2M HILL Engineers, Inc.

By:

/s/Allan Chow

By:

/s/Steven Mathews

Name:

Allan Chow

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

Title:

Treasurer and Authorized Signatory

CH2M HILL Global, Inc.

CH2M HILL Constructors, Inc.

By:

/s/Steven Mathews

By:

/s/Allan Chow

Name:

Steven Mathews

Name:

Allan Chow

Title:

Treasurer and Authorized Signatory

Title:

Treasurer and Authorized Signatory

CHVENG, LLC

 

 

By:

/s/Steven Mathews

 

 

Name:

Steven Mathews

 

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

--------------------------------------------------------------------------------

 

CH2M HILL, INC.

Amendment to credit agreement

 

 

 

Subsidiary Guarantors:

 

 

 

 

CH2M HILL International, Ltd

 

 

 

 

By:

/s/Steven Mathews

 

Name:

Steven Mathews

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

CH2M HILL Alaska, Inc.

 

 

 

 

By:

/s/Steven Mathews

 

Name:

Steven Mathews

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

CH2M HILL Plateau Remediation Company

 

 

 

 

By:

/s/Steven Mathews

 

Name:

Steven Mathews

 

Title:

Treasurer and Authorized Signatory

 

 

 





 

--------------------------------------------------------------------------------

 

CH2M HILL, INC.

Amendment to credit agreement

 



 

 

 

 

Administrative Agent:

 

 

 

 

Wells Fargo Bank, National Association,
in its capacity as Administrative Agent and a Lender

 

 

 

 

By:

/s/Randall Schmidt

 

Name:

Randall Schmidt

 

Title:

Vice President

 

 





 

--------------------------------------------------------------------------------

 

CH2M HILL, INC.

Amendment to credit agreement

 



 

 

 

Lenders:

 

 

 

 

BNP Paribas

 

 

 

 

By:

/s/Jamie Dillon

 

Name:

Jamie Dillon

 

Title:

Managing Director

 

 

 

 

By:

/s/ Mary-Ann Wong

 

Name:

Mary-Ann Wong

 

Title:

Vice President

 

 

 

 

 

 

 

Bank Of The West

 

 

 

 

By:

/s/Terry A. Switz, Jr.

 

Name:

Terry A. Switz, Jr.

 

Title:

Vice President

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

By:

/s/Gregory T. Martin

 

Name:

Gregory T. Martin

 

Title:

Vice President

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, LTD.

 

 

 

 

By:

/s/Thomas Sterr

 

Name:

Thomas Sterr

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

By:

/s/Arthur Ng

 

Name:

Arthur Ng

 

Title:

Vice President

 

 

 

 

 

 

 

BMO Harris N.A.

 

 

 

 

By:

/s/Michael Gift

 

Name:

Michael Gift

 

Title:

Vice President

 

 





 

--------------------------------------------------------------------------------

 

CH2M HILL, INC.

Amendment to credit agreement

 



 

 

 

RBS Citizens, N.A.

 

 

 

 

By:

/s/Andre A. Nazareth

 

Name:

Andre A. Nazareth

 

Title:

Senior Vice President

 

 

 

 

 

 

 

The Northern Trust Company

 

 

 

 

By:

/s/Molly Drennan

 

Name:

Molly Drennan

 

Title:

Senior Vice President

 

 

 

 

 

 

 

HSBC Bank USA, N.A.

 

 

 

 

By:

/s/Katherine M. Wolfe

 

Name:

Katherine M. Wolfe

 

Title:

Vice President, Sr. Relationship Mgr.

 

 

 

 

 

 

 

U.S. Bank National Association

 

 

 

 

By:

/s/Conan Schleicher

 

Name:

Conan Schleicher

 

Title:

Senior Vice President

 

 



 

--------------------------------------------------------------------------------